DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021 and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because in line 6, "on t the" should read "on the".  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
In claim 2, line 5, “the respective score” should read “the respective scores”.  
In claim 12, line 1, “the trajectory the vehicle” should read “the trajectory for the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claims are directed toward a method and a system.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 1 comprises a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of determining the cost of potential trajectories of a vehicle and scoring the potential trajectories based on the cost. This is equivalent to a person driving a vehicle and identifying possible trajectories they may control the vehicle to take, determining possible risks with each trajectory, and determining how risky each trajectory may be. The driver would then select the least risky trajectory. Notably, the claim does not positively recite any limitations regarding actual determination of the cost volume or the use of the cost values in controlling the vehicle in a specific manner. Claims 13 and 17 recite a system and computer-readable media containing the same mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 13, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “determining an initial cost volume associated with a plurality of potential trajectories of a vehicle” there are no limitations in the body of the claim that recite acquiring the actual information used to determine the cost volume.  A computing system does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) acquires the data and does not perform any further functions.  The information is not used to implement a specific control of the vehicle.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of determining an initial cost volume are performed by a “processor”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 12, and 17 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Acquiring data and making judgements is a fundamental, i.e. WURC, activity performed by computers, such as the computing system in claim 1.
CONCLUSION
Thus, since claims 1, 13, and 17 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 13, and 17 are directed towards non-statutory subject matter and are therefore not patent eligible.
Claims 2-12, 14-16, and 18-20 are rejected on the basis that they recite further limitations that are directed to the abstract process of claims 1, 13, and 17, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. The claims further do not recite additional elements that are sufficient to amount to significantly more than the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (U.S. Publication No. 2020/0159225; hereinafter Zeng) and further in view of Akella et al. (U.S. Publication No. 2020/0139959; hereinafter Akella).
Regarding claim 1, Zeng teaches a method comprising, by a computing system: determining an initial cost volume associated with a plurality of potential trajectories of a vehicle in an environment based on a set of movement restrictions of the vehicle (Zeng: Par. 97; i.e., at (610), the vehicle computing system 110 can generate one or more cost volumes that are indicative of a cost associated with each of a plurality of future locations of the autonomous vehicle within a planning horizon; Par. 98; i.e., various constraints such as a speed constraint, an acceleration constraint, and/or a turning angle constraint can be used in order to generate the set of sampled trajectories);
Zeng does not explicitly teach generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior. 
However, in the same field of endeavor, Akella teaches generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory… a weight associated with a reference cost can be decreased when the vehicle is navigating around a double-parked vehicle or while changing lanes; the system calculates an adjustment to the cost based on the driving behavior).

	Zeng further teaches scoring a trajectory of the plurality of potential trajectories for the vehicle based on the initial cost volume and the delta cost volume (Zeng: Par. 99; i.e., at (614), trajectory scores are generated for at least one potential trajectory using the cost volume received at (610)).
Regarding claim 2, Zeng in view of Akella teaches the method according to claim 1. Zeng further teaches scoring the plurality of remaining potential trajectories for the vehicle based on the initial cost volume and the delta cost volume (Zeng: Par. 83: i.e., a series of potential trajectories 222 or trajectory proposals can be scored using the learned cost volume 232);
ranking the plurality of potential trajectories based on their respective scores (Zeng: Par. 83; i.e., the motion planning model 202 can select a target trajectory 234 based on the score for each potential trajectory; the system would have to rank the trajectories based on their scores to select the top-ranked trajectory);
and using the respective scores, selecting a top-ranked potential trajectory from the plurality of potential trajectories as a planned trajectory for the vehicle (Zeng: Par. 83; i.e., the motion planning 
Regarding claim 3, Zeng in view of Akella teaches the method according to claim 1. Zeng further teaches generating the environment data by rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment (Zeng: Par. 32; i.e., a feature map may include one or more sensor features (e.g., LIDAR features) and one or more map features … the map data can be rasterized to form an M-channel tensor).
Regarding claim 4, Zeng in view of Akella teaches the method according to claim 3. Zeng further teaches wherein the environment data comprises information comprising one or more of: distances between the vehicle and the agents; lane boundaries associated with the driving environment; velocities of the vehicle and the agents; driving directions of the vehicle and the agents; yield relationships between the vehicle and the agents; or locations of the vehicle and the agents (Zeng: Par. 32; i.e., each channel represents a different map element, including road, intersections, lanes, lane boundaries, traffic lights, etc.).
Regarding claim 5, Zeng in view of Akella teaches the method according to claim 1. Zeng further teaches training a machine-learning model based on a plurality of training data indicative of the observed driving behavior (Zeng: Par. 67; i.e., motion planner 164 can include an end-to-end learnable and interpretable motion planning model … a motion planning model may be trained end-to-end to provide motion planning for an autonomous vehicle based on raw sensor data),
wherein the plurality of training data indicative of observed driving behavior comprises captured sensor data comprising images, videos, LiDAR point clouds, radar signals, or any combination thereof (Zeng: Par. 67; i.e., the machine-learned motion planning model can be configured to receive map data and sensor data such as raw image data, light-detection and ranging (LIDAR) data, RADAR 
Regarding claim 6, Zeng in view of Akella teaches the method according to claim 5. Zeng further teaches wherein training the machine-learning model comprises: generating a plurality of trajectories (Zeng: Par. 120; i.e., the ground truth trajectory is used as a positive training example, and randomly sampled trajectories are used as negative training examples).
Akella further teaches determining a predicted delta cost volume based on the initial cost volume and the plurality of training data (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory… a weight associated with a reference cost can be decreased when the vehicle is navigating around a double-parked vehicle or while changing lanes; the system calculates an adjustment to the cost based on the driving behavior which is the training data).
Zeng further teaches selecting a trajectory from the plurality of trajectories based on the initial cost volume and the predicted delta cost volume (Zeng: Par. 124; i.e., in response to receipt of a first portion of a set of ground-truth data, the machine-learned model can output a target trajectory);
comparing the selected trajectory with a predetermined trajectory (Zeng: Par. 125; i.e., at (662), one or more discrepancies between the ground truth trajectory and negative training examples are detected);
and updating the machine-learning model based on the comparison (Zeng: Par. 126; i.e., at (668), one or more portions of the machine-learned motion planning model can be modified based on the backpropagation).
Regarding claim 7, Zeng in view of Akella teaches the method according to claim 1. Zeng further teaches wherein the initial cost volume comprises initial cost measurements at a plurality of locations along each of the plurality of potential trajectories associated with a plurality of timestamps (Zeng: 
Regarding claim 8, Zeng in view of Akella teaches the method according to claim 1. Akella further teaches generating a finalized cost volume based on a summation of the initial cost volume and the delta cost volume (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory; the weight is added to the cost which adjusts the initial cost measurement).
Regarding claim 9, Zeng in view of Akella teaches the method according to claim 1. Zeng further teaches wherein the finalized cost volume comprises finalized cost measurements at the plurality of locations along each of the plurality of potential trajectories associated with the plurality of timestamps (Zeng: Par. 74-75; i.e., the cost volume 232 can define a cost of a plurality of positions or locations that an autonomous vehicle may take within a planning horizon … trajectory generator 220 can generate a plurality of timestamp cost indices 224 for each potential trajectory 222).
Akella further teaches wherein each finalized cost measurement comprises an adjustment to an initial cost measurement (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory; the weight is added to the cost which adjusts the initial cost measurement).
Regarding claim 10, Zeng in view of Akella teaches the method according to claim 9. Akella further teaches determining that the delta cost volume ensures each finalized cost measurement of the finalized cost volume is greater than a threshold measurement 
Regarding claim 11, Zeng in view of Akella teaches the method according to claim 9. Zeng further teaches embodying the finalized cost volume into a three-dimensional lookup table having cells that are encoded with the finalized cost measurement values (Zeng: Par. 93; i.e., cost volume header 420 can compute a corresponding three-dimensional (3D) cost volume 434 given input LIDAR sweeps and an HD map).
Regarding claim 12, Zeng in view of Akella teaches the method according to claim 9. Zeng further teaches wherein scoring the trajectory the vehicle comprises determining a cost for the trajectory (Zeng: Par. 75; i.e., trajectory generator 220 can generate a plurality of timestamp cost indices 224 for each potential trajectory 222),
wherein the determination comprises: identifying a plurality of candidate locations associated with a plurality of candidate timestamps for the trajectory from the plurality of locations associated with the plurality of candidate timestamps (Zeng: Par. 75; i.e., trajectory generator 220 can generate a plurality of timestamp cost indices 224 for each potential trajectory 222. For example, each time step cost index can represent a cost from different filters of the cost volume 232. Trajectory generator 220 can sum together the plurality of timestep cost indices for a potential trajectory 222 in order to compute trajectory score 226);
determining a plurality of finalized cost measurements corresponding to the plurality of candidate locations associated with the plurality of candidate timestamps for the trajectory (Zeng: Par. 74; i.e., the cost volume 232 can define a cost of a plurality of positions or locations that an autonomous vehicle may take within a planning horizon);
and determining the cost for the trajectory based on the plurality of finalized cost measurements
Regarding claim 13, Zeng teaches a system comprising: one or more processors and one or more computer-readable non-transitory storage media (Zeng: Par. 52; i.e., the computing device(s) can include one or more processors and one or more tangible, non-transitory, computer readable media),
the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to cause the system to perform operations comprising: determining an initial cost volume associated with a plurality of potential trajectories of a vehicle in an environment based on a set of movement restrictions of the vehicle (Zeng: Par. 97; i.e., at (610), the vehicle computing system 110 can generate one or more cost volumes that are indicative of a cost associated with each of a plurality of future locations of the autonomous vehicle within a planning horizon; Par. 98; i.e., various constraints such as a speed constraint, an acceleration constraint, and/or a turning angle constraint can be used in order to generate the set of sampled trajectories).
Zeng does not explicitly teach generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior. 
However, in the same field of endeavor, Akella teaches generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory… a weight associated with a reference cost can be decreased when the vehicle is navigating around a double-parked vehicle or while changing lanes; the system calculates an adjustment to the cost based on the driving behavior).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zeng to have further incorporated generating a 
Zeng further teaches scoring a trajectory of the plurality of potential trajectories for the vehicle based on the initial cost volume and the delta cost volume (Zeng: Par. 99; i.e., at (614), trajectory scores are generated for at least one potential trajectory using the cost volume received at (610)).
Regarding claim 14, Zeng in view of Akella teaches the system according to claim 13. Zeng further teaches wherein the one or more processors are further operable when executing the instructions to perform operations comprising: scoring the plurality of remaining potential trajectories for the vehicle based on the initial cost volume and the delta cost volume (Zeng: Par. 83: i.e., a series of potential trajectories 222 or trajectory proposals can be scored using the learned cost volume 232);
ranking the plurality of remaining potential trajectories based on their respective scores (Zeng: Par. 83; i.e., the motion planning model 202 can select a target trajectory 234 based on the score for each potential trajectory; the system would have to rank the trajectories based on their scores to select the top-ranked trajectory);
and using the respective score, selecting a top-ranked potential trajectory from the plurality of potential trajectories as a planned trajectory for the vehicle 
Regarding claim 15, Zeng in view of Akella teaches the system according to claim 13. Zeng further teaches wherein the one or more processors are further operable when executing the instructions to perform operations comprising: generating the environment data by rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment (Zeng: Par. 32; i.e., a feature map may include one or more sensor features (e.g., LIDAR features) and one or more map features … the map data can be rasterized to form an M-channel tensor).
Regarding claim 16, Zeng in view of Akella teaches the system according to claim 13. Zeng further teaches wherein the environment data comprises information comprising one or more of: distances between the vehicle and the agents; lane boundaries associated with the driving environment; velocities of the vehicle and the agents; driving directions of the vehicle and the agents; yield relationships between the vehicle and the agents; or locations of the vehicle and the agents (Zeng: Par. 32; i.e., each channel represents a different map element, including road, intersections, lanes, lane boundaries, traffic lights, etc.).
Regarding claim 17, Zeng teaches one or more computer-readable non-transitory storage media embodying software that is operable when executed to cause operations comprising (Zeng: Par. 52; i.e., the one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processors cause the vehicle 102 (e.g., its computing system, one or more processors, etc.) to perform operations and functions):
determining an initial cost volume associated with a plurality of potential trajectories of a vehicle in an environment based on a set of movement restrictions of the vehicle (Zeng: Par. 97; i.e., at (610), the vehicle computing system 110 can generate one or more cost volumes that are indicative of a cost associated with each of a plurality of future locations of the autonomous vehicle within a planning horizon; Par. 98; i.e., various constraints such as a speed constraint, an acceleration constraint, and/or a turning angle constraint can be used in order to generate the set of sampled trajectories).

However, in the same field of endeavor, Akella teaches generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior (Akella: Par. 17; i.e., a cost can be associated with a weight that can increase or decrease a cost associated with a trajectory or a cost associated with a point of the trajectory… a weight associated with a reference cost can be decreased when the vehicle is navigating around a double-parked vehicle or while changing lanes; the system calculates an adjustment to the cost based on the driving behavior).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable non-transitory storage media of Zeng to have further incorporated generating a delta cost volume using the initial cost volume and environment data associated with the environment, wherein the delta cost volume is generated by determining adjustments to the initial cost volume that incorporate observed driving behavior, as taught by Akella. Doing so would lead to increased safety and comfort in vehicle operations (Akella: Par. 17; i.e., decreasing a weight associated with a reference cost can reduce a penalty associated with the target trajectory being located a distance away from the reference trajectory, which can provide smoother transitions leading towards safer and/or more comfortable vehicle operations).
Zeng further teaches scoring a trajectory of the plurality of potential trajectories for the vehicle based on the initial cost volume and the delta cost volume 
Regarding claim 18, Zeng in view of Akella teaches the computer-readable non-transitory storage media according to claim 17. Zeng further teaches wherein the software is further operable when executed to cause operations comprising:Active 48175221.1Attorney Docket No.: 083201.0308 40 of 41scoring the plurality of remaining potential trajectories for the vehicle based on the initial cost volume and the delta cost volume (Zeng: Par. 83: i.e., a series of potential trajectories 222 or trajectory proposals can be scored using the learned cost volume 232);
ranking the plurality of remaining potential trajectories based on their respective scores (Zeng: Par. 83; i.e., the motion planning model 202 can select a target trajectory 234 based on the score for each potential trajectory; the system would have to rank the trajectories based on their scores to select the top-ranked trajectory);
and using the respective scores, selecting a top-ranked potential trajectory from the plurality of potential trajectories as a planned trajectory for the vehicle (Zeng: Par. 83; i.e., the motion planning model can select the target trajectory having the lowest trajectory score or the minimum cost; the top-ranked trajectory would be the one with the lowest cost).
Regarding claim 19, Zeng in view of Akella teaches the computer-readable non-transitory storage media according to claim 17. Zeng further teaches wherein the software is further operable when executed to cause operations comprising: generating the environment data by rasterizing one or more top-down images of the vehicle and agents around the vehicle in the environment (Zeng: Par. 32; i.e., a feature map may include one or more sensor features (e.g., LIDAR features) and one or more map features … the map data can be rasterized to form an M-channel tensor).
Regarding claim 20, Zeng in view of Akella teaches the computer-readable non-transitory storage media according to claim 17. Zeng further teaches wherein the environment data comprises information comprising one or more of: distances between the vehicle and the agents; lane boundaries associated with the driving environment; velocities of the vehicle and the agents; driving directions of the vehicle and the agents; yield relationships between the vehicle and the agents; or locations of the vehicle and the agents (Zeng: Par. 32; i.e., each channel represents a different map element, including road, intersections, lanes, lane boundaries, traffic lights, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of path planning based on cost includes Caldwell et al. (U.S. Patent No. 11161502), Hwang et al. (U.S. Patent No. 10906558), Jafari Tafti et al. (U.S. Publication No. 2019/0204842), Gier et al. (U.S. Publication No. 2021/0129834), and Amirloo Abolfathi et al. (U.S. Publication No. 2021/0276598).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661